Case 18-09108-RLM-11   Doc 1423-1   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 1 of 3




                                    EXHIBIT A

                          Time Summary By Professional
    Case 18-09108-RLM-11                        Doc 1423-1            Filed 02/03/21     EOD 02/03/21 17:26:42        Pg 2 of 3



                                                 TIME SUMMARY BY PROFESSIONAL
                                                                                            Rate
                         Full Name                    Practice Area           Bar Adm.              Rate      Hours       Amount
                                                                                            Year
                                                                       ATTORNEYS
                  Thomas J. Perrelli     Complex Commercial Litigation             1991      2020    $1,400        .7         $980.00
                  Catherine L. Steege    Restructuring & Bankruptcy                1982      2020    $1,225    371.4      $454,965.00
                  Dean N. Panos          Complex Commercial Litigation             1990      2020    $1,125    327.0      $367,875.00
                  John H. Mathias, Jr.   Complex Commercial Litigation             1972      2020    $1,100       1.0       $1,100.00
                                         Investigations, Compliance, and
Partners




                  Gayle E. Littleton                                               1999      2020    $1,025     28.3       $29,007.50
                                         Defense
                  Melissa M. Root        Restructuring & Bankruptcy                2003      2020     $975     307.1      $299,422.50
                  David M. Kroeger       Complex Commercial Litigation             1990      2020     $950         .5         $475.00
                                         Investigations, Compliance and
                  Emily M. Loeb                                                    2010      2020     $950        3.1       $2,945.00
                                         Defense
                  Keri Holleb Hotaling   Complex Commercial Litigation             2000      2020     $925      52.7       $48,747.50
                  Sarah E. Haddy         Employee Benefits                         2009      2020     $900        4.0       $3,600.00
                  Partner Total                                                                               1,095.8    $1,209,117.50
                  William R. Weaver      Complex Commercial Litigation             2014      2020     $790        1.2         $948.00
Associates




                  William A. Williams    Restructuring & Bankruptcy                2017      2020     $630         .1          $63.00
                  Laura E. Pelanek       Litigation                                2004      2020     $585      97.2       $56,862.00

                  Adam T. Swingle        Restructuring & Bankruptcy                2018      2020     $570    333.70      $190,209.00

                  Associate Total                                                                              432.2      $248,082.00

                  Alexander Ghantous     Litigation                                2013      2020     $440      45.3       $19,932.00
Staff Attorneys




                  Alvin Hsieh            Litigation                                2009      2020     $440        4.3       $1,892.00

                  Angelina E. Clarke-
                                         Litigation                                2011      2020     $440      40.3       $17,732.00
                  Smith
                  Staff Attorney Total                                                                          89.9       $39,556.00
                  ATTORNEY TOTAL                                                                              1,617.9    $1,496,755.50
                     Case 18-09108-RLM-11                Doc 1423-1      Filed 02/03/21     EOD 02/03/21 17:26:42      Pg 3 of 3



                                                                                            Rate
                          Full Name                     Practice Area           Bar Adm.            Rate     Hours      Amount
                                                                                            Year
                                                                    PARAPROFESSIONALS
                    Toi Hooker             Restructuring & Bankruptcy                 N/A    2020     $400     45.5      $18,200.00
Paraprofessionals




                    Jessica M. Merkouris   Litigation                                 N/A    2020     $400     19.6       $7,840.00
                    Mary F. Patston        Litigation                                N/A     2020     $355       2.0        $710.00
                    Catherine R. Caracci   Litigation                                 N/A    2020     $355       6.7      $2,378.50
                    Marc A. Patterson      Restructuring & Bankruptcy                 N/A    2020     $230     19.7       $4,531.00
                    Annette M. Young       Litigation                                 N/A    2020     $230        .3         $69.00
                    PARAPROFESSIONAL TOTAL                                                                     93.8      $33,728.50
                    TOTAL                                                                                    1,711.7   $1,530,484.00
                    LESS 10% DISCOUNT ON ALL MATTERS EXCEPT NON-WORKING TRAVEL AND 50%
                                                                                                                        $153,048.40
                    DISCOUNT ON NON-WORKING TRAVEL
                    GRAND TOTAL                                                                                        $1,377,435.60




                                                                            2
